Citation Nr: 1633799	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  13-04 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1970 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.  The Board notes that the record was held open for 60 days in order for the Veteran to attempt to obtain private treatment records related to his hearing loss.  No new treatment records have been associated with the Veteran's claims file.


FINDINGS OF FACT

1.   The Veteran was exposed to acoustic trauma in service.

2.   The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed a hearing loss disability as a result of his active service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.   Service Connection

The Veteran contends that his current hearing loss is related to his in-service exposure to noise.  Specifically, the Veteran contends that his MOS as a Light Infantry Mortarman exposed him to small arms fire, hand grenades, M60 and M50 machine gun fire as well as mortar fire.  The Veteran asserts that he was responsible for settling the base plates for the mortars, which required him to stand on the base plate and then drop two or three mortar shells to get the base plate settled into the ground.  See May 2016 BVA Hearing Transcript, pg. 3. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may be granted for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In the instant case, a September 2010 VA examination confirms a diagnosis of bilateral hearing loss for VA purposes.  Specifically, VA examination findings showed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz as 25, 30, 50, 60, and 70 in the left ear, and 30, 30, 50, 50, and 60 in the right ear.  
Therefore, the first element of service connection, a current disability, is met.

With regard to the second element of service connection, an in-service injury, the Veteran's military occupational specialty and combat experience makes it obvious he was exposed to in-service acoustic trauma.  

The Veteran's STRs show no complaints, diagnoses, or treatment for a hearing disability.  An audiometric testing performed during a December 1969 induction examination showed pure tone thresholds, in decibels, at 500, 100, 200, and 4000 Hertz at 5, 5, 15, and 5 in the right ear, and 5, 5, 5, and 15 in the left ear.  A separation audio examination dated December 1971 is very difficult to read, but it is clear there were no defects or diagnoses noted of any kind at the time.  Subsequently, there are no diagnoses of hearing impairment until the Veteran filed his claim in August 2010, almost 38 years after service.

Additionally, VA treatment records from December 2006 show the Veteran's hearing was grossly intact.  VA treatment records from July 29, 2009, indicate that the Veteran was not hard of hearing.  VA treatment records from August 2009 show that the Veteran's hearing was good.

On VA examination in September 2010, after reviewing the Veteran's C-file, which apparently was in a paper format and therefore legible, the examiner opined that it is less likely than not that the Veteran's hearing loss was caused by or a result of military noise exposure.  The examiner noted that the Veteran's service treatment records contain an induction audio examination dated December 1969 that reveals normal hearing acuity and a December 1971 separation examination also revealed normal hearing acuity.  The examiner concluded that a comparison of the 1969 audio examination to the 1971 audio examination did not reveal a standard threshold shift, with the obvious inference that had this Veteran's hearing loss been due to in-service noise exposure it would have been revealed by a standard threshold shift, and that absent that in-service finding, this Veteran's hearing loss is not due to in-service acoustic trauma.  As this examination was based on a review of the Veteran's C-file, an in-person examination and is accompanied by a sufficient rationale, the Board considers this opinion highly probative evidence against the claim.  See Prejean v. West, 13 Vet. App. 444 (2000).  There is no contrary medical opinion.  

The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran, a lay person, who lacks the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as hearing loss, is not competent to provide an opinion pertaining to the etiology of his current bilateral hearing loss disability. 

In this case, the preponderance of the evidence is against the claim.  Therefore, the Veteran's claim for service connection for bilateral hearing loss cannot be granted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


